DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on April 28, 2022 cancelled no claims.  Claims 1, 9, and 17 were amended and no new claims were added.  Thus, the currently pending claims addressed below are claims 1, 3-9, 11-17, and 19-20.

Claim Objections
Claims 1, 3-9, 11-17, and 19-20 are objected to because of the following informalities:  Independent claims 1, 9 and 17 recite the following limitations: 
applying a machine learning process to the one or more orders of the plurality of orders that include the at least one item that corresponds to the determined first brand and the determined at least one item category; and
 applying a machine learning process to the one or more orders of the plurality of orders that include the at least one item that corresponds to the determined second brand and the determined at least one item category.
The second recitation of “a machine learning process” does not have antecedent basis to the first recitation of “a machine learning process”.  Additionally, there is nothing in the specification that indicates that two distinctly different machine learning processes must be applied.  The closest recitation in the specification is found in paragraph 48, which recites: “For example, brand affinity machine learning engine 336 may apply a machine learning process to order data for a first brand to determine a first brand affinity score. Similarly, brand affinity machine learning engine 336 may apply a machine learning process to order data for a second brand to determine a second brand affinity score”.  This recitation indicates, by using the term “Similarly” and the lack of using any modifier such as “different” or “another” preceding the second recitation of “a machine learning process”, that the machine learning process is the same machine learning process.  A such it is clearly that the claimed recitation lacks antecedent basis. While claim 1 appears to be amended to correct this issue, the amendment was made without providing any indication that the limitation has changed which means it is still considered to recite “a machine learning process”. For the purpose of prosecuting the claims, the examiner is going to interpret the second limitation as “said machine learning process”. Appropriate correction is required.

Claims 1, 3-9, 11-17, and 19-20 are objected to because of the following informalities:  
Independent claims 1, 9 and 17 have been amended to recite the following limitation:
determining, from the order data of the previously placed plurality of orders, one or more orders that include at least one item that corresponds to the determined second brand and the determined at least one item category.
As pointed out in the last Office Action this limitation is not found in the Claims filed on October 20, 2021. While, the examiner requested that this be corrected in the Office Action dated the applicant has still not indicated that this limitation has been added to the claims by providing proper markings. For the purpose of prosecuting the claims the examiner is going to treat this limitation as if it is not recited in the claims. Appropriate correction is required. 
Independent claims 1 has been amended to recite:
 apply the machine learning process to the one or more orders that include the at least one item that corresponds to the determined second brand and the determined at least one item category.
The limitation previously recited “apply a machine learning process to the one or more orders that include the at least one item that corresponds to the determined second brand and the determined at least one item category”. However, the applicant has failed to provide the proper markings to indicate that any such amendment has been made to the claims. Appropriate correction is required. For the purpose of prosecuting the claims the examiner is going to interpret that limitation as if it still recited “apply a machine learning process to the one or more orders that include the at least one item that corresponds to the determined second brand and the determined at least one item category”.
The examiner suggests carefully reviewing the claims filed on October 20, 2021, March 1, 2022, and April 28, 2022 to ensure that any changes to the claims contain the proper markings in the next claim set filed.  Should the examiner find any differences between the claims previously filed that do not included the proper marking indicating that they have been amended, he will consider the amendment to be non-responsive which will result in a notice of non-responsive amendment.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-9, 11-17, and 19-20 herein are directed to a system, a method and a computer program product which would be classified under one of the listed statutory classifications (i.e., 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “PEG”) “PEG” Step 1=Yes).  
However, claims 1, 3-9, 11-17, and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the following abstract idea: 
receiving a digital advertising request that identifies a customer and a first item; 
obtaining order data for a plurality of orders previously placed by the customer, wherein each order of the plurality of orders comprises at least one item and a purchase date; 
storing a plurality of item data corresponding to a plurality of items, wherein the plurality of item data comprises stored relationships between each item of the plurality of items and at least one item category;
storing brand category data, wherein the brand category data comprises stored relationships between a plurality of brand and each of the at least one item category of each of the plurality of items;
determining at least one item category corresponding to the first item, based on the stored relationships between each item of the plurality of items and the at least one item category;
determining a first brand and a second brand that corresponds to the first item based on the stored relationships between the plurality of brands an the determined at least one category;
determining, from the order data of the previously placed plurality of orders, one or more orders that include at least one item that corresponds to the determined first brand and the determined at least one item category; 
determining, from the order data of the previously placed plurality of orders, one or more orders that include at least one item that corresponds to the determined second brand and the determined at least one item category; 
applying an algorithm to the one or more orders of the plurality of orders that include the at least one item that corresponds to the determined first brand and the determined at least one item category;
applying an algorithm to the one or more orders of the plurality of orders that include the at least one item that corresponds to the determined second brand and the determined at least one item category;
determining a first brand affinity score for the first brand based on the application of the algorithm to the one or more orders that include the at least one item for the determined first brand and the determined at least one item category; 
generating customer brand advertisement identification (ID) data identifying at least one brand of items based at least on the first brand affinity score; and 
transmit the customer brand advertisement ID data in response to the digital advertising request. 
The limitations as detailed above, as drafted, falls within the “Certain Method of Organizing Human Activity” grouping of abstract ideas namely advertising marketing and sales related activities or behaviors because it merely gathers data, analyzes the data, determines results, generates tailored content based on the results and transmits the tailored content. Accordingly, the claim recites an abstract idea (i.e. “PEG” Revised Step 2A Prong One=Yes).
This judicial exception is not integrated into a practical application because the claim only recites the additional elements of a computing device; a database; and a machine learning process. The additional technical elements above are recited at a high-level of generality (i.e. as a generic processor performing a generic computer function of receiving, processing, communicating and displaying) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional technical elements above do not integrate the abstract idea/judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea. More specifically, the additional elements fail to include (1) improvements to the functioning of a computer or to any other technology or technical field (see MPEP 2106.05(a)), (2) applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition (see Vanda memo), (3) applying the judicial exception with, or by use of, a particular machine (see MPEP 2106.05(b)), (4) effecting a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)), or (5) applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e) and Vanda memo).
Rather, the limitations merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)), or generally link the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).
Thus, the claim is “directed to” an abstract idea (i.e. “PEG” Revised Step 2A Prong Two=Yes)
When considering Step 2B of the Alice/Mayo test, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not amount to significantly more than the abstract idea. 
More specifically, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computing device; a database; and a machine learning process to perform the claimed functions amounts to no more than mere instructions to apply the exception using a generic computer component.
 “Generic computer implementation” is insufficient to transform a patent-ineligible abstract idea into a patent-eligible invention (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2352, 2357) and more generally, “simply appending conventional steps specified at a high level of generality” to an abstract idea does not make that idea patentable (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Mayo, 132 S. Ct. at 1300). Moreover, “the use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent-eligible subject matter (See FairWarning, 120 U.S.P.Q.2d. 1293, citing DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014)). As such, the additional elements of the claim do not add a meaningful limitation to the abstract idea because they would be generic computer functions in any computer implementation.  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of the computer or improves any other technology. Their collective functions merely provide generic computer implementation. 
The Examiner notes simply implementing an abstract concept on a computer, without meaningful limitations to that concept, does not transform a patent-ineligible claim into a patent-eligible one (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bancorp, 687 F.3d at 1280), limiting the application of an abstract idea to one field of use does not necessarily guard against preempting all uses of the abstract idea (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bilski, 130 S. Ct. at 3231), and further the prohibition against patenting an abstract principle “cannot be circumvented by attempting to limit the use of the [principle] to a particular technological environment” (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Flook, 437 U.S. at 584), and finally merely limiting the field of use of the abstract idea to a particular existing technological environment does not render the claims any less abstract (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2358; Mayo, 132 S. Ct. at 1294; Bilski v. Kappos, 561 U.S. 593, 612 (2010); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014). 
Applicant herein only requires a general purpose computer (as evidenced from figure 1; paragraphs 17-19 and 22 of the applicant’s specification which discloses that the computing device and database are general purpose computers and at least page 7, lines 23-29 of Langley et al. (“Approaches to Machine Learning”, Journal of the American Society for Information Science, February 16, 1984, pgs 1-28) that discloses that machine learning processes are old and well known); therefore, there does not appear to be any alteration or modification to the generic activities indicated, and they are also therefore recognized as insignificant activity with respect to eligibility. Finally, the following limitations are considered insignificant extra solution activity as they are directed to merely receiving, storing and/or transmitting data: receiving a digital advertising request that identifies a customer and a first item; storing, in the database, a plurality of item data corresponding to a plurality of items, wherein the plurality of item data comprises stored relationships between each item of the plurality of items and at least one item category; storing, in the database, brand category data, wherein the brand category data comprises stored relationships between a plurality of brand and each of the at least one item category of each of the plurality of items;and transmitting the customer brand advertisement ID data in response to the digital advertising request.  Thus, taken individually and in combination, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).
The dependent claims 3-8; 11-16 and 19-20 appear to merely further limit the abstract idea by further limiting the data used in determining the brand affinity score (Claims 3, 11 and 19); the data used in the generation of customer brand advertisement identification data (Claims 4, 8, 12, 16 and 20); the type of algorithm used by the machine learning process  (Claims 5 and 13);  and the weighting of the order data and its use in the machine learning process (Claims 6-7 and 14-15), and therefore only further limit the abstract idea (i.e. “PEG” Revised Step 2A Prong One=Yes) and does/do not include any additional elements that are sufficient to amount to significantly more than the judicial exception, thus are “directed to” said abstract idea (i.e. “PEG” Step 2A Prong Two=Yes). and therefore only limit the application of the abstract idea, and do not add significantly more than the idea (i.e. “PEG” Step 2B=No).  
Thus, based on the detailed analysis above, claims 1, 3-9, 11-17, and 19-20 are not patent eligible.
	
Possible Allowable Subject Matter
Claims 1, 3-9, 11-17, and 19-20 contain subject matter that the examiner has been unable to find in the prior art and would be allowable if the applicant overcomes the Claim Objections and 35 USC 101 rejections above.
The following is a statement of reasons for the indication of allowable subject matter:  The examiner has found prior art (see Landau et al. (PGPUB: 2008/0270398) and Reichert (PGPUB: 2015/0278849) that disclose a system, a method, and a non-transitory computer readable medium comprising: 
a computing device communicatively coupled to a database and configured to:
receive a digital advertising request that identifies a customer and a first item;
obtain, from the database, order data for a plurality of orders previously placed by the customer, wherein each order of the plurality of orders comprises at least one item and a purchase date;
store in the database, a plurality of item data corresponding to a plurality of items, wherein the plurality of item data comprises stored relationships between each item of the plurality of items and at least one item category; 
determine at least one item category corresponding to the first item based on the stored relationships between each item of the plurality of items and the at least one item category 
determine a first brand and second brand associated with the at least one item category that corresponds to the first item;
determine, from the order data of the previously placed plurality of orders, one or more orders that include at least one item that corresponds to the determined first brand and the determined at least one item category; and determine, from the order data of the previously placed plurality of orders, one or more orders that include at least one item that corresponds to the determined second brand and the determined at least one item category;
apply a machine learning process to the one or more orders that include the at least one item that correspond to the determined first brand and the determined at least one item category; 
apply a/the machine learning process to the one or more orders that include at least one item that corresponds to the determined second brand and the determined at least one item category; and determine a first brand affinity score for the first brand based on the application of the machine learning process to the one or more orders that include the at least one item for the determined first brand and the determined at least one item category;
generate customer brand advertisement identification (ID) data identifying at least one brand of items based at least on the first brand affinity score; and
transmit the customer brand advertisement ID data in response to the digital advertising request.
The examiner has also found prior art (see prior art of Rathod (PGPUB: 2011/0191417) that discloses:
storing brand category data, wherein the brand category data comprising stored relationships between a plurality of brand and each of the at least one item category of each of the plurality of items;
However, the examiner has been unable to find prior art that discloses using two different sets of stored data 
item data that comprises stored relationships between each item of the plurality of items and at least one item category; and 
brand category data comprising stored relationships between a plurality of brands and each of the at least one item category of each the plurality of items.
Then making two different determination based on the separate sets of stored data by 
determining at least one item category corresponding to the first item based on the stored relationships between each item of the plurality of items and the at least one item category; and
determining a first brand and a second brand that corresponds to the first item based on the stored relationships between the plurality of brands and the determined at least one item category;
Thus, claims 1, 3-9, 11-17, and 19-20 recite subject matter the examiner has been unable to find in the prior art.

Response to Arguments
Applicant's arguments filed April 28, 2022 have been fully considered but they are not persuasive. 
The applicant’s arguments with regard to the 35 USC rejection are moot as the amendment has overcome the prior art rejection. 
With regard to the 35 USC 101 rejection the applicant indicates disagreement in accordance with the arguments dated October 20, 2021.  The examiner has already replied to these in the Final Rejection dated January 20, 2022 and relies on the response to arguments found in said Final Rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W VAN BRAMER whose telephone number is (571)272-8198. The examiner can normally be reached Monday-Thursday 7:00 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on 571-270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John Van Bramer/Primary Examiner, Art Unit 3621